DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112 2nd

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Use of the phrase ‘causing the storage of at least one application into a non-volatile memory” in claim 1 and similarly in claims 6 and 11 fails to particularly point out and distinctly claim the subject matter because it is not clear how a storage of an application is into a memory (or another storage).  What is causing what?  Also, what part of the application is the storage?    For the purpose of the examination, Examiner construed the phrase as “an application, an instruction, an address, or data is stored in a non-volatile memory”.


Applicant is required to review the claim and correct all language which does not comply with 35 U.S.C. § 112, second paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasten (U.S. Patent, 5,740, 351), hereinafter Kasten.

Referring to claim 11, Kasten teaches, as claimed, a chip card, comprising: 

circuitry configured to start an embedded system (embedded system, see Abstract), wherein the circuitry, in use: 

executes first instructions (see Fig. 1, 103; and Fig. 2, 206; Note, interpreted instructions are not of fixed operations in ROM), distinct from instructions (see Fig. 2; Fixed Program Operation 1 202 and Operation 2 203) of an operating system (operating system, see Column 2, Line 37) of the embedded system; and 

causes the storage of at least one application into a non-volatile memory  (see Fig. 1, ROM Program Store (NON-VOLATILE)) in response to the executing the first instructions.

As to claim 12, Kasten teaches the chip card according to claim 11, wherein the circuitry, in use: stores the first instructions (see Fig. 2, 206 to 205 and Fig. 3, Execute CCO 307) in a non-volatile memory area (see Fig. 2, Modified Forth Kernel 205; Note, 205 is in a ROM 102 area).  

As to claim 13, Kasten teaches the chip card according to claim 12, wherein the chip card, in use: stores second instructions (see Fig. 2, Operation 1) of a plurality of applications (multiple tasks, see Column 2, Line 37) in the non-volatile memory area.
  
As to claim 14, Kasten teaches the chip card according to claim 11, wherein the first instructions are or execute instructions of personalization or of configuration (see Fig. 2, Modified Forth Kernel) of the at least one application.  

As to claim 15, Kasten teaches the chip card according to claim 11, wherein the at least one application is configured to generate addresses (see Fig. 2, Operations 1 202 and Operation 2 203; Note, it is implicit that these operations are addressable in the ROM) at which data are stored in the non-volatile memory.  

As to claim 16, Kasten teaches the chip card according to claim 11, comprising: 15the non-volatile memory, the non-volatile memory including: a storage area (see Fig. 2, an area in102 ROM) storing the first instructions (see Fig. 2, 206 and 219) into which second instructions (see Fig. 2, 202-204) of the at least one application (see Fig. 2, Fixed Program) are stored, the first instructions being configured to cause the storage of the at least one application into the non-volatile memory (see Fig. 2, ROM 102) at the starting of the embedded system.  

As to claim 17, Kasten teaches the chip card according to claim 16, wherein at least two applications are implemented by the operating system (operating system, see Column 2, Line 37).  

As to claim 18, Kasten teaches the chip card according to claim 16, wherein the first instructions are or execute instructions of personalization or of configuration of the at least one application (see Fig. 2, Modified Forth Kernel).  

As to claim 19, Kasten teaches the chip card according to claim 18, wherein the at least one application is configured to generate addresses (see Fig. 2, Operations 1 202 and Operation 2 203; Note, it is implicit that these operations are addressable in the ROM) at which they store data in the memory.  

As to claim 20, Kasten teaches the chip card according to claim 16, wherein the at least one application is a bank payment or transport application (Note, it implicit these applications are related to data transport).

As to claims 1-10, they are directed to a method/system to implement the device as set forth in claims 11-20.  Therefore, they are rejected on the same basis as set forth hereinabove.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183